458 So.2d 850 (1984)
Luvenia JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 84-520.
District Court of Appeal of Florida, Second District.
November 9, 1984.
Jerry Hill, Public Defender and W.C. McLain, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee and Theda James Davis, Asst. Atty. Gen., Tampa, for appellee.
*851 RYDER, Chief Judge.
Luvenia Johnson entered into a plea bargain with the state for a term of four years in prison. She was convicted of forgery, uttering a forged instrument, and violating her probation and sentenced pursuant to the plea agreement. She now appeals the sentence on the ground that it exceeds the recommended sentence of the sentencing guidelines.
A departure from the sentencing guidelines is clearly warranted when a plea bargain specifies the permissible sentence. Bell v. State, 453 So.2d 478 (Fla. 2d DCA 1984). Because Johnson was bound by her contract, we affirm the sentence.
CAMPBELL and LEHAN, JJ., concur.